Citation Nr: 1200656	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008 through October 21, 2008.

2.  Entitlement to a disability rating for bilateral hearing loss in excess of 60 percent from October 22, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1954 to April 1954 and from December 1954 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased rating of 40 percent for bilateral hearing loss, effective March 31, 2008.  The Veteran appealed the rating assigned.

In a February 2009 rating decision, the RO granted an increased rating of 60 percent for bilateral hearing loss, effective December 11, 2008.  In a May 2009 rating decision, the RO granted an earlier effective date of October 22, 2008 for the increased rating of 60 percent for bilateral hearing loss.  As the Veteran has not received a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has characterized the issues as listed on the title page to reflect the staged ratings on appeal.


FINDINGS OF FACT

1.  From March 31, 2008 through October 21, 2008, right ear hearing loss was manifested by no worse than Level X impairment, and left ear hearing loss was manifested by no worse than Level V impairment.

2.  From October 22, 2008, right ear hearing loss has been manifested by no worse than Level XI impairment, and left ear hearing loss has been manifested by no worse than Level VIII impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008 through October 21, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating for bilateral hearing loss in excess of 60 percent from October 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters in April 2008 and September 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of effective dates and of the disability ratings, and to the evidence and information required in connection with a claim for increased evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA examination reports, and a private examination report have been obtained; he did not identify any other VA or private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current bilateral hearing loss disability.  Neither the Veteran nor his representative has alleged that the Veteran's bilateral hearing loss disability has worsened since his last examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran filed his current claim for an increased rating for bilateral hearing loss in March 2008.

Hearing loss is evaluated under Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

An April 2008 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
100
95
110
110
104
N/A
LEFT
40
35
40
45
40
64

The results for the right ear cannot be applied to Table VI in 38 C.F.R. § 4.85, because the right ear could not be tested for speech recognition using the Maryland CNC Test.

The right ear did present an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level X hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear.

Where hearing loss is at Level X in one ear and Level V in the other, a 40 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The April 2008 VA examiner noted that the Veteran's primary concerns were speech understanding and tinnitus.

For the period from March 31, 2008 through October 21, 2008, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 40 percent.  38 C.F.R. § 4.85, 4.86.



An October 22, 2008 private audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
45
70
85
95
74
28
LEFT
40
15
30
30
29
44

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level VII in the other, a 60 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The October 2008 private examiner noted that the Veteran's bilateral hearing loss caused him to have difficulty hearing in noisy settings and understanding his wife, and caused him to turn the television up too loudly.

A December 2008 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
75
85
85
100
86
40
LEFT
65
75
70
75
71
56

Both ears presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VI hearing loss in the left ear.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level X hearing loss in the right ear and Level VIII hearing loss in the left ear.

The results from Table VI will be selected because they yield the better result for the Veteran.  See 38 C.F.R. § 4.86.

Where hearing loss is at Level X in one ear and Level VIII in the other, a 60 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The December 2008 VA examiner noted that the Veteran's primary concerns were decreased hearing significantly in the right ear, difficulty understanding speech, and severe tinnitus.  At an accompanying December 2008 VA ear disease examination, the examiner noted that the Veteran's bilateral hearing loss had no effects on his usual daily activities and no significant effects on his occupation.

For the period from October 22, 2008, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 60 percent.  38 C.F.R. § 4.85, 4.86.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of hearing impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claims for disability ratings for bilateral hearing loss in excess of 40 percent from March 31, 2008 through October 21, 2008 and in excess of 60 percent from October 22, 2008.  There is no doubt to be resolved, and increased ratings are not warranted.


ORDER

A disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008 through October 21, 2008 is denied.

A disability rating for bilateral hearing loss in excess of 60 percent from October 22, 2008 is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


